internal_revenue_service number release date index number 6050h ------------------------ -------------------------------------------------- ---------------------------- ------------------------------------------------------------ -------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------- telephone number --------------------- refer reply to cc pa plr-112689-11 date date legend parent -------------------------------- group ----------------------------------------------------------------- a -- b -- dear -------------- this letter responds to your request_for_ruling dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representatives concerning your reporting obligations with respect to certain payments made on behalf of mortgage loan borrowers specifically your request concerns whether such payments will result in a significant modification of a mortgage loan pursuant to sec_1_1001-3 whether such payments will constitute income and interest_paid with respect to the mortgage loan borrowers and if so whether such payments are reportable pursuant to sec_6041 and sec_6050h of the internal_revenue_code facts the following facts and representations have been made on your behalf parent is the common parent of an affiliated_group_of_corporations that files a consolidated_return the group members of the group are engaged in the mortgage unless otherwise stated all section references are to the internal_revenue_code_of_1986 as of the date of this ruling the code or the regulations issued thereunder by the u s department of the treasury treas reg plr-112689-11 lending business as part of this business members of the group originate and underwrite mortgage loans and provide servicing for residential mortgage loans that are owned by both members of the group and third parties when acting as loan servicers members of the group manage the collection of receivables including principal interest and fees from borrowers and take action to minimize losses including initiating foreclosure proceedings with respect to defaulted mortgages and entering into discussions with borrowers to modify or otherwise adjust the terms of mortgages the group performs tax reporting with respect to mortgages that it services members of the group earn fees on account of their servicing activities as servicers members of the group are required to ensure that their collection and loss-minimization activities comply with federal_law under the servicemembers’ civil rights act the scra members of the u s armed_forces servicemembers are entitled to relief that limits the rate of interest which under the scra is specially defined to include renewable charges and other fees that can be charged on a mortgage loan incurred by a servicemember before entering a period of military service to per annum during the period of military service and for one year after the end of the servicemember’s term of military service any such mortgage a covered mortgage the scra also regulates what credit reporting may occur with respect to a covered mortgage and invalidates foreclosures on covered mortgages during the period of military service and for nine months thereafter the group has committed to go beyond the scra’s requirements and subsidize covered mortgages so that in effect servicemembers will on a going forward basis pay an interest rate that does not exceed a during any period during which they are eligible for benefits under the scra the group will affect this additional benefit the subsidy through a direct interest payment made on behalf of the servicemembers to the owners of the covered mortgages equal to approximately a b rate of interest which is an amount equal to the difference between the statutory rate and the lower a rate thus the owners of covered mortgages will receive the entire amount of interest that a mortgage_lender is entitled to charge under the scra but a will be directly paid_by the servicemember and the group will pay the remaining b of interest on behalf of the servicemember servicemembers will however remain legally obligated for the full scra rate if parent and its subsidiaries become insolvent or otherwise become unable to pay the subsidy in addition owners of the mortgage loans will have no legal means by which they can require a member of the group to pay the subsidy the terms of the covered mortgages will not be changed rulings requested plr-112689-11 based on the facts and representations stated above the following rulings are requested the group’s commitment to provide the subsidy will not result in a significant modification of a mortgage loan and there will be no reporting requirement when the group makes this commitment the subsidy will be treated for all federal_income_tax purposes as i a payment of gross_income made by a member of the group to the recipient and ii a payment of interest made by the recipient to the owner of the mortgage loan the subsidy will if the dollar_figure reporting threshold of sec_6041 is met be reportable by the group under sec_6041 as fixed or determinable miscellaneous income reported on form_1099 the subsidy will if the reporting thresholds of sec_6050h are met be reportable by the group on a form_1098 as interest received with respect to the relevant mortgage loan law analysis under sec_1_1001-3 for most federal_income_tax purposes a significant modification of a debt_instrument including a mortgage loan produces a deemed exchange of the original debt_instrument for a new debt_instrument for this purpose sec_1_1001-3 defines a modification as any alteration including any deletion or addition in whole or in part of a legal right or obligation of the issuer or holder of a debt_instrument whether the alteration is evidenced by an express agreement oral or written conduct of the parties or otherwise a modification is generally significant if the legal rights or obligations that are altered are economically significant see sec_1_1001-3 the subsidy does not represent a significant modification of any of the mortgages with respect to which it is paid the group’s agreement to subsidize these mortgage payments does not affect the mortgage owner’s legal relationship with the borrower - it is solely an arrangement between the group and the servicemembers as noted above servicemembers will remain legally obligated to the mortgage owners for the full scra rate if parent and its subsidiaries become insolvent or otherwise become unable to pay the subsidy in addition owners of the mortgage loans will have no legal means by which they can require a member of the group to pay the subsidy as a result the subsidy does not affect the legal rights or obligations of either the servicemember or the mortgage owner therefore a mortgage loan is not modified within the meaning of sec_1_1001-3 by the subsidy as a result group’s commitment to provide an interest subsidy on behalf of a servicemember will not result in a significant modification of the mortgage loan under sec_1_1001-3 plr-112689-11 sec_61 provides that except as otherwise provided by the code gross_income includes all income from whatever source derived sec_163 generally permits taxpayers to deduct all interest_paid or accrued within the taxable_year on indebtedness revrul_76_75 1976_1_cb_14 concludes that interest reduction payments made by the united_states department of housing and urban development to a mortgagee on behalf of a limited-profit corporation are includible in the gross_income of the taxpayer further revrul_76_75 concludes that the payments are treated as interest within the meaning of sec_163 and are deductible by the limited-profit corporation similar to the interest reduction payments described in revrul_76_75 the subsidy is an amount_paid by a third party to the lender on behalf of the borrower accordingly for federal tax purposes the subsidy is included in the gross_income of the servicemember under sec_61 and is treated as a payment of interest within the meaning of sec_163 made by the servicemember to the owner of the covered mortgage sec_6041 states that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the service setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-1 states that the return required under sec_6041 shall be made on forms transmittal form and with a separate form_1099 to be furnished to the recipient of the fixed and determinable income payment sec_1_6041-1 provides that income is fixed when it is paid in amounts definitely predetermined it further provides that income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_6050h of the code states that any person who is engaged in a trade_or_business and who in the course of such trade_or_business receives from any individual interest aggregating dollar_figure or more for any calendar_year on any mortgage shall make a return setting forth the amount of interest the name and address of the payor and other relevant information this ruling does not address a servicemember’s ability to deduct the subsidy payment under sec_163 or the proper taxable_year in which the servicemember may deduct the subsidy payment if deductible under sec_163 plr-112689-11 sec_1_6050h-2 provides that an interest recipient must file a return required under sec_6050h on form_1098 with form_1096 as the transmittal form subsection b provides that an interest recipient must also furnish to the interest payor a statement containing the information reported on the form_1098 as stated above for federal tax purposes the subsidy is included in the gross_income of the servicemember under sec_61 accordingly provided the reporting thresholds of sec_6041 are met the subsidy will be reportable on form_1099 as a payment of fixed and determinable income the subsidy is also treated as a payment of interest within the meaning of sec_163 made by the servicemember to the owner of the covered mortgage as a result provided the reporting thresholds of sec_6050h are met the subsidy will be reportable on form_1098 as interest received by the owner of the covered mortgage in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely pamela wilson fuller senior technician reviewer procedure administration enclosures copy of letter copy of letter for sec_6110 purposes
